SCHEDULE 14A (RULE 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT PROXY STATEMENT PURSUANT TO SECTION 14(a) OF THE SECURITIES EXCHANGE ACT OF 1934 (AMENDMENT NO. 1) Filed by the Registrant¨ Filed by a Party other than the Registrantx Check the appropriate box: xPreliminary Proxy Statement ¨Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) ¨Definitive Proxy Statement ¨Definitive Additional Materials ¨Soliciting Material Under Rule 14a-12 CONSOLIDATED-TOMOKA LAND CO. (Name of Registrant as Specified in Its Charter) WINTERGREEN FUND, INC. WINTERGREEN PARTNERS FUND, LP WINTERGREEN PARTNERS OFFSHORE MASTER FUND, LTD. RENAISSANCE GLOBAL MARKETS FUND WINTERGREEN ADVISERS, LLC WINTERGREEN GP, LLC DAVID J. WINTERS (Name of Persons(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): xNo fee required. ¨Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. 1 (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: ¨ Fee paid previously with preliminary materials: ¨ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. (1) Amount previously paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: 2 PRELIMINARY COPY SUBJECT TO COMPLETION DATED MARCH 19, 2009 WINTERGREEN ADVISERS, LLC March , 2009 Dear Fellow Shareholder: Wintergreen Fund, Inc. (the “Fund”) is the beneficial owner of 564,961 shares of common stock,par value $1.00 per share ("Common Stock"), ofConsolidated-Tomoka Land Co.(the"Company" or “CTO”), representing approximately 9.9% of the Common Stock outstanding.In addition, Wintergreen Partners Offshore Master Fund, Ltd., Wintergreen Partners Fund, LP and Renaissance Global Markets Fund (collectively with the Fund, the “Wintergreen Funds”) in the aggregate beneficially own 916,513 shares of Common
